Citation Nr: 0806612	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-05 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to November 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a rating in excess of 10 percent for a 
left knee disability. 


FINDING OF FACT

Since the date that the veteran filed his claim for an 
increased rating, his left knee disability has been 
manifested by subjective complaints of chronic pain and 
objective findings of flexion limited to no more than 45 
degrees, extension to 0 degrees, degenerative arthritis, mild 
crepitus.  There was no clinical evidence of locking and the 
clinical findings do not demonstrate slight recurrent 
instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disability, with limitation of motion, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2007); 38 C.F.R. 
§ 4.17a, Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

The regulations provide that evidence of pain, weakened 
movement, excess fatigability, and incoordination must be 
considered in determining the level of associated functional 
loss, taking into account any part of the musculoskeletal 
system that becomes painful on use.  Those provisions, 
however, are considered only in conjunction with the 
diagnostic codes predicated on limitation of motion.  38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  The 
provisions of regarding the avoidance of pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2007).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45 (2007).  For VA purposes, normal extension 
and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71a, Plate II (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  
Diagnostic Code 5010, used to evaluate traumatic arthritis, 
directs that the evaluation of arthritis be conducted under 
DC 5003, degenerative arthritis, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. §  4.71a, DC 5010 (2007).  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010 
(2007).  In the absence of limitation of motion, X- ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003. 38 C.F.R. § 4.71a, DC 
5010, Note 1 (2007).

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes would not 
amount to pyramiding.  However, a separate rating must be 
based on additional disability.  VAOPGCPREC 23-97 (July 1, 
1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).

The veteran's knee disability has been rated as 10 percent 
disabling under DC 5299-5260.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2007).  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be assigned as follows:  the first two digits will be 
selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in this 
case, the nervous system, and the last two digits will be 99 
for all unlisted conditions.  Then, the disability is rated 
by analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2007).  In this case, the RO has determined that the 
diagnostic code most analogous to the veteran's left knee 
disability is DC 5260, which pertains to limitation of 
flexion.  Diagnostic Codes 5010 (traumatic arthritis); 5003 
(degenerative arthritis); 5257 (other impairment of the 
knee); DC 5259 (removal of semilunar cartilage, symptomatic); 
and DC 5261 (limitation of extension) are also potentially 
applicable.

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain, and effusion into the joint); 5262 (impairment 
of the tibia and fibula); and 5263 (genu recurvatum) are not 
applicable because the medical evidence does not show that 
the veteran has any of those conditions.  Significantly, the 
veteran has not complained of locking of his left knee.  Nor 
has locking been demonstrated on VA examination in August 
2004 or in any of the VA medical records dated from June 2004 
to October 2005.  Similarly, the record contains no evidence 
of complaints, diagnoses, or treatment of ankylosis or 
fractures or other significant impairment of the tibia and 
fibula.

Additionally, as DC 5259 (removal of semilunar cartilage, 
symptomatic) provides for a maximum rating of 10 percent and 
the veteran is already in receipt of a 10 percent rating, DC 
5259 cannot serve as a basis for an increased rating.

The rating criteria for DC 5257 (other impairment of the 
knee) are as follows:  a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.  

VA treatment records from June 2004 to October 2005 show that 
in June and July 2004, the veteran was treated for complaints 
of severe left knee pain related to a torn medial collateral 
ligament that he had sustained in service and for which he 
had previously undergone medial arthroscopic surgery.  
Specifically, the veteran noted that his left knee pain was 
triggered by kneeling, sitting, standing, and walking.  He 
took muscle relaxants and nonsteroidal anti-inflammatory 
medications to control the pain.  

On VA examination in August 2004, the veteran complained of 
left knee pain that was triggered by extended sitting, 
standing, or walking, and that required him to change 
positions in order to get relief and affected his ability to 
sleep at night and play impact sports.  The veteran stated 
that he was able to perform his daily-living activities 
without any problems and without the use of assistive 
devices.  On physical examination, the knee was stable 
medially, laterally, anteriorly, and posteriorly though there 
was some complaint with the knee and the stressor modalities.  
Range of motion was to 0 degrees of extension.  The veteran 
started having pain at 50 degrees of flexion.  Active flexion 
was to 80 degrees, with much pain and resistance.  Passive 
and repetitive range of motion produced pain at 50 degrees 
and resistance at 80 degrees.  X-rays showed degenerative 
joint disease.  During exacerbations, the major limiting 
factor was pain and increased fatigability due to pain.  The 
examiner opined that it would be speculative to quantify any 
additional loss of function due to pain.

Subsequent VA treatment records reveal that in December 2004, 
the veteran underwent an orthopedic consultation, in which he 
was found to "walk fairly well."  At that time, physical 
examination showed that the veteran had undergone medial 
arthrotomy of the left knee and had less than 0.5 centimeter 
medial instability.  The VA orthopedic specialist noted that 
while the veteran would otherwise be a good candidate for 
total knee replacement surgery, he was not ready at that time 
because of his age and activity level.  Instead, the 
orthopedic specialist recommended that the veteran be fitted 
with an unloading knee brace to open up his medial 
compartment slightly, and to continue with over-the-counter 
medication for his knee pain.

Additionally, while the veteran's VA medical records dated in 
January 2005 reflect that he had a severely damaged left knee 
with posterior calcifications blocking his motion, the 
veteran was expressly found to have no definite instability 
in his knee.  The VA treating physician indicated at that 
time that the veteran was a "terrible candidate" for total 
knee surgery in view of his relatively young age and the fact 
that he was "still walking and fairly active."  The VA 
physician further noted that such surgery "would not be good 
at this time unless he gets where he cannot get around."  

The record thereafter shows that in June 2005, the veteran 
was given a knee brace.  However, he was noted not to have 
worn the knee brace until his next regularly scheduled VA 
medical appointment in August 2005.  During this August 2005 
appointment, the veteran did request a cane.  However, it 
does not appear from subsequent VA records that the veteran 
has relied upon a cane.  Treatment records dated in October 
2005 noted that the veteran was ambulatory with a limping 
gate, but in no acute distress.  The veteran's VA examination 
and treatment records are otherwise negative for any clinical 
evidence of instability or subluxation in the left knee.  

In February 2006, the veteran stated that his left knee 
limitation of motion had worsened since he was last treated 
at a VA Medical Center and requested a new VA examination.  
In response, the RO sent the veteran a letter informing him 
that he would soon be scheduled for a joints examination at 
the VA Medical Center in Jacksonville.  However, the record 
shows that the VA Medical Center reported to the RO that the 
veteran had failed to appear for a VA examination requested 
on February 24, 2006, and scheduled for March 10, 2006.  
Approximately three months later, on June 8, 2006, the RO 
sent another letter requesting that the veteran notify the RO 
as to whether he would be able to report for a new VA 
examination, and advising him that his failure to appear for 
an examination could result in denial of his claim.  However, 
it appears from the record that the veteran did not respond 
to the RO's request.

The Board is sympathetic to the veteran's claim that, since 
his dates of examination and treatment at the VA Medical 
Center, his range of motion in his left knee has gotten 
progressively worse.  However, the Board notes that the 
veteran has declined to report for a VA joints examination to 
clinically determine whether his left knee problems have 
worsened, as he maintains.  Consequently, any information 
that may have been elicited in support of the veteran's 
increased rating for his left knee disability has not been 
not obtained because of his failure to cooperate.  The Board 
reminds the veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board finds that the clinical evidence of record does not 
show slight recurrent instability and subluxation such that a 
separate compensable rating would be warranted for 
instability.  While sympathetic to the veteran's complaints, 
the Board finds that the veteran's knee impairment does not 
qualify as slight.  Only a 0.5 centimeter laxity was found on 
one examination and the remainder of the examinations and 
treatment reports show no instability was found.  Therefore, 
the Board finds that the veteran is not entitled to a 
separate compensable rating higher under DC 5257, nor is he 
entitled to an increase rating of 20 percent under that 
diagnostic code because moderate recurrent instability is not 
shown.

The Board finds that the veteran is also not entitled to an 
increased rating for his left knee disability under either DC 
5260 or DC 5261.  Diagnostic Codes 5260 and 5261 contemplate 
limitation of leg flexion and extension, respectively.  Under 
DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.

The veteran's VA medical records show periodic treatment for 
complaints of severe left knee pain beginning in June 2004.  
On VA orthopedic examination in August 2004, the veteran was 
found to have limitation of motion in the left knee.  
Specifically, the veteran's left knee was assessed as having 
flexion to 50 degrees, with pain, and extension to 0 degrees.  
No joint effusion was found.  Additionally, X-rays taken at 
the time showed degenerative arthritis of the left knee.  

The record thereafter reflects that the veteran continued to 
receive treatment for complaints of limitation of motion 
affecting his left knee.  VA treatment records dated in 
October 2004 show that the veteran complained of worsening 
left knee pain, which flared up upon standing, sitting, 
walking, and working.  The veteran further noted that he was 
taking muscle relaxants, nonsteroidal anti-inflammatory 
drugs, and opioids to control the pain.  Physical examination 
at that time revealed limited range of motion with crepitus.

On orthopedic consultation in December 2004, the veteran's 
left knee was found to be unable to flex much past 45 
degrees.  The veteran's subsequent VA treatment records dated 
in February 2005 reveal continued range of motion problems in 
his left knee.  In June 2005, the veteran was found to have 
been unable to bend his left knee beyond an angle of 
approximately 120 degrees.   

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).  
The veteran was noted on VA examination in August 2004 to 
have flexion to 50 degrees, with pain.  In December 204, his 
left knee was assessed as being unable to flex much past 45 
degrees.  Thereafter, in June 2005, the veteran was found to 
have been unable to bend his left knee beyond an angle of 
approximately 120 degrees.  Flexion limited at most to 45 
degrees does not warrant a rating higher than 10 percent 
under DC 5260.  

The veteran is currently evaluated at 10 percent disability 
for limitation of flexion under DC 5260.  Because the 
veteran's limitation of flexion has not been shown to be 
worse than 45 degrees at any time during the appeals period, 
the Board finds that an increased rating under DC 5260 is not 
warranted.  

Additionally, the clinical evidence of record since the date 
of the veteran's claim for an increased rating, April 15, 
2004, is negative for any findings of limitation of 
extension.  Extension is shown possible to 0 degrees.  
Therefore, a compensable rating for limitation of extension 
under DC 5261 is not warranted.

Given that the veteran does not meet the criteria for a 
compensable rating under DC 5261, the Board finds that 
separate compensable ratings for limitation of flexion and 
extension are not warranted because compensable limitation of 
extension is not shown.

The Board has considered whether the veteran is entitled to a 
separate rating for arthritis at any time since his initial 
date of claim on April 15, 2004.  In order to be eligible for 
a separate rating under the diagnostic codes for arthritis, 
the veteran must not qualify for compensation under the 
diagnostic codes pertaining to limitation of motion.  
38 C.F.R. §§ 4.71a, 5003, 5010.  However, while X-rays taken 
during veteran's August 2004 VA examination showed 
degenerative arthritis of the left knee, the veteran at that 
time had already been granted a compensable rating under one 
of the diagnostic codes pertaining to limitation of motion.  
The veteran has met the criteria for a 10 percent rating for 
limitation of flexion under DC 5260 since September 1, 1988, 
more than 15 years prior to the date that the veteran filed 
his claim for an increased rating for his left knee 
disability.  Given that the evidence of the record within the 
appeal period shows that veteran has qualified for 
compensation under one the diagnostic codes pertaining to 
limitation of motion since before filing his claim for an 
increased rating, the Board finds that the veteran is 
ineligible for a separate rating under the diagnostic codes 
for arthritis.  38 C.F.R. §§ 4.71a, 5003, 5010 (2007).

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  While on VA examination in February 
2004, the veteran complained of fatigability secondary to 
pain in his left knee, the examiner stated that he could not 
quantitate the degree of the veteran's knee fatigability 
without resorting to speculation, but that it caused 
limitation of flexion to 50 degrees.  The veteran has stated 
on multiple occasions that his left knee disability flares up 
when he engages in activities such as kneeling, sitting, 
standing and walking, and working.  However, the veteran's VA 
examination and other treatment records indicate that his 
knee problems have not impaired his ability to perform daily 
activities and remain "fairly active."  The Board finds 
that the evidence does not show that on repetitive use the 
left knee would be restricted by pain or other factors to 
only 30 degrees flexion or to 10 degrees extension.  Thus, 
even considering the effects of pain on use, there is no 
probative evidence that the left knee is limited in motion to 
30 degrees flexion or 10 degrees extension, and thus the 
requirements for an increased rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left knee disability warrants no more than the 
current 10 percent rating pursuant to DC 5260.  Nor has the 
veteran been entitled to a separate compensable rating for 
limitation of extension, recurrent instability or 
subluxation, or arthritis at any time during the appeals 
period.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004 and December 
2004, rating decisions in July 2004, August 2004, and 
February 2005, and a statement of the case in December 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating for a left knee disability, currently 
rated 10 percent disabling, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


